Citation Nr: 0110944	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  94-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to the initial assignment of a compensable 
evaluation for the residuals of right tibial and fibular 
fractures, with status-post open reduction and internal 
fixation.

2. Entitlement to the initial assignment of a compensable 
evaluation for the residuals of left tibial and fibular 
fractures, with status-post open reduction and internal 
fixation.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
the residuals of bilateral tibial and fibular fractures with 
open reduction internal fixation, and assigned noncompensable 
disability evaluations for the veteran's right and left leg 
disabilities.

This Board remanded this appeal in April 1996 and July 1998 
for further development.  The veteran failed to report for 
examinations scheduled pursuant to those remands and did not 
respond to a letter requesting information regarding any 
possible relevant treatment.  The Board also directed the RO 
to evaluate the veteran's bilateral leg disabilities 
separately.  Accordingly, in April 2000, the RO rated the 
veteran's leg disabilities separately, but continued the 
assignment of noncompensable evaluations.  Therefore, this 
matter is again returned to the Board for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right tibial and fibular 
fractures are well healed with no evidence of malunion or 
nonunion; range of motion of the knee was 0 to 135 degrees 
and there was no objective evidence of any functional 
impairment upon an October 1993 examination; the veteran 
failed to report for subsequent examinations scheduled 
October 1997 and January 1999.   

3.  The veteran's service-connected left tibial and fibular 
fractures are well healed with an intramedullary rod present 
in the left tibia but with no evidence of malunion or 
nonunion; range of motion of the knee was 0 to 135 degrees 
and there was no objective evidence of any functional 
impairment upon an October 1993 examination; the veteran 
failed to report for subsequent examinations scheduled 
October  1997 and January 1999.


CONCLUSIONS OF LAW

1.  The schedular criteria for the initial assignment of a 
compensable evaluation for the residuals of right tibial and 
fibular fractures, with status-post open reduction and 
internal fixation, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5262 (2000).

2.  The schedular criteria for the initial assignment of a 
compensable evaluation for the residuals of left tibial and 
fibular fractures, with status-post open reduction and 
internal fixation, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that the RO 
has met its duty to assist the veteran in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and the two Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claims.  The veteran 
was afforded a VA examination and two other VA examinations 
were scheduled, but the veteran failed to report for said 
examinations.  The RO made reasonable efforts to obtain 
records of treatment, but the veteran failed to respond to 
correspondence sent in May 1996, and September 1998.  The 
veteran was also given the opportunity to give testimony 
regarding his claims, but declined to do so.  As such, the 
Board finds that VA has met its duty to assist.  The Board 
notes in this regard that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

The service medical records show that the veteran was hit by 
a motor vehicle in December 1990, which resulted in 
fractures of the tibia and fibula in both legs, requiring 
open reduction and internal fixation with intramedullary 
rods.  In 1993, the veteran experienced an infection in his 
right leg and had the intramedullary rod removed.  The 
surgical hardware remains in the veteran's left leg.

Following separation from service in September 1993, the 
veteran underwent a VA examination in October 1993.  He 
complained of occasional bilateral leg pain at that time, 
and he indicated that the pain was aggravated by jogging and 
running.  Upon examination, he was found to have a normal 
gait and well-healed surgical scars.  The veteran had 
extension and flexion in both knees from 0 to 135 degrees.  
X-rays revealed old tibial and fibular fractures in both 
legs with an intramedullary rod present in the left tibia.  
The examiner diagnosed status-post bilateral tibial and 
fibular fractures with open reduction internal fixation.  
Follow-up in the orthopedic clinic was recommended due to 
the veteran's multiple traumas.

In February 1994, the veteran filed a VA-Form 9, Substantive 
Appeal, and averred that the VA examination performed in 
October 1993 was inadequate as he was not asked to kneel or 
squat.  The veteran indicated in that correspondence that he 
experienced pain in his knees with kneeling and squatting.

The RO sent a letter to the veteran in May 1996, requesting 
information regarding any treatment he may have received.  
The veteran did not respond to this letter nor did he report 
for a VA examination scheduled in October 1997.  The RO 
again sent a letter to the veteran requesting information 
regarding treatment in September 1998, but the veteran 
failed to respond.  The veteran did not report for a VA 
examination scheduled in January 1999.  And, in December 
1998, the RO was informed by the Saginaw Medical Center that 
there were no outpatient treatment records for the veteran.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In a 
case such as this, when an initial evaluation is being 
questioned, consideration must be given to a longitudinal 
picture of the veteran's disabilities to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 5262 of 38 C.F.R. § 4.71a sets for the 
criteria for evaluating impairments of the tibia and fibula.  
A 10 percent evaluation is assigned when there is evidence of 
malunion of the tibia and/or fibula with slight knee or ankle 
disability; a 20 percent evaluation is assigned when there is 
malunion with moderate knee or ankle disability; a 30 percent 
evaluation is assigned when there is malunion with marked 
knee or ankle disability; and, a 40 percent evaluation is 
assigned when there is evidence of nonunion with loose motion 
requiring a brace.

Diagnostic Code 5261 of 38 C.F.R. § 4.71a sets forth the 
criteria for evaluating leg impairments based on limitation 
of extension.  A noncompensable evaluation is assigned when 
extension is limited to 5 degrees; a 10 percent evaluation is 
assigned when extension is limited to 10 degrees; and, a 20 
percent evaluation is assigned when extension is limited to 
15 degrees.

Diagnostic Code 5260 of 38 C.F.R. § 4.71a sets forth the 
criteria for evaluating leg impairments based on limitation 
of flexion.  A noncompensable evaluation is assigned when 
flexion is limited to 60 degrees; a 10 percent evaluation is 
assigned when flexion is limited to 45 degrees; and, a 20 
percent evaluation is assigned when flexion is limited to 30 
degrees.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, the veteran's reports of occasional 
pain aggravated by activity have been considered.

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).  As the veteran failed 
to report for two VA examinations scheduled in conjunction 
with an original compensation claim to determine the proper 
initial rating for his service-connected bilateral leg 
disabilities, his claims must be rated based on the evidence 
of record.  Id.

Given the evidence as outlined above, the Board finds that 
the noncompensable evaluations assigned for the veteran's 
bilateral leg disabilities are appropriate. When examined in 
October 1993, the veteran's only complaints were occasional 
pain with aggravation of bilateral knee pain upon running and 
jogging.  Objective  examination revealed no evidence of 
malunion and/or nonunion of either tibia or fibula, and the 
veteran's ability to extend and flex both of his legs from 0 
to 135 degrees far exceeds the levels required for the 
assignment of compensable evaluations based on limitation of 
motion.  There was no objective evidence to show that pain, 
flare-ups of pain weakness, fatigue, incoordination, or any 
other symptom resulted in additional functional limitation to 
a degree that would support a compensable rating for either 
leg disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran alleged that the October 
1993 examination was inadequate but he failed to report for 
two VA examinations scheduled in 1997 and 1999 specifically 
for the purpose of evaluating the disabilities at issue.  The 
veteran also failed to respond to the RO's requests for 
information regarding any treatment he may have received.  
Under these circumstances, the Board finds that the initial 
assignment of a compensable evaluation for either leg 
disability is not warranted.  Furthermore, because there is 
no evidence of functional impairment at any time since the 
1993 examination, the assignment of a staged rating for 
either disability, pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999), is not warranted.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The evidence of record does not 
warrant a compensable disability evaluation for either of the 
veteran's leg disabilities.


ORDER

The initial assignment of a compensable evaluation for the 
residuals of right tibial and fibular fractures, with status-
post open reduction and internal fixation, having not been 
met, the appeal is denied.





The initial assignment of a compensable evaluation for the 
residuals of left tibial and fibular fractures, with status-
post open reduction and internal fixation, having not been 
met, the appeal is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

